FILED
                            NOT FOR PUBLICATION                             MAR 12 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NUNE AGHASI SHKHYAN,                             No. 08-74434

              Petitioner,                        Agency No. A099-045-226

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 7, 2013 **
                               Pasadena, California

Before: THOMAS and HURWITZ, Circuit Judges, and BEISTLINE, Chief
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9 th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Ralph R. Beistline, Chief District Judge for the U.S.
District Court for the District of Alaska, sitting by designation.
          After entering the United States on a tourist visa, Nune Aghasi Shkhyan

applied for asylum, withholding of removal, and protection under the Convention

against Torture (“CAT”). An Immigration Judge (“IJ”) denied all requested relief;

the Board of Immigration Appeals (“BIA”) affirmed per curiam.            We grant

Shkyan’s petition for review and remand for further proceedings.




1.        Shkhyan, an Armenian scientist, refused to work on a project in Siberia

because she feared it would benefit the Russian military. State security officials

then interrogated her on three occasions, once detaining her for two nights and

slapping her face. After her release from the last detention, Shkhyan obtained a B-

2 tourist visa and entered the United States. In these removal proceedings, she

conceded removability but sought asylum, withholding of removal, and CAT

relief.




2.        An IJ found Shkhyan’s testimony about her experiences after refusing to

work on the Siberian project generally credible, but did not credit her claim that

her husband was beaten by state security officers after she left Armenia because of

the absence of a corroborating statement from her husband. Although an IJ may

require such corroboration, its absence may form the basis for an adverse


                                          2
credibility finding only if the IJ “undertake[s] the . . . sequential analysis” required

by Ren v. Holder, 648 F.3d 1079, 1093 (9th Cir. 2011). Under Ren, the IJ must

first determine whether an applicant’s credible testimony is sufficient to meet her

burden of proof, and if not, provide her with “an opportunity either to produce the

requisite corroborative evidence or to explain why that evidence is not reasonably

available.” Id. Shkhyan was never informed that she would be required to provide

a statement from her husband.




3.    The IJ’s adverse credibility finding therefore cannot stand under Ren.

Because that determination supported the IJ’s conclusion that Shkhyan had not

shown a reasonable fear of future persecution, we grant the petition for review and

remand to the BIA for further proceedings consistent with this memorandum.




      PETITION FOR REVIEW GRANTED; REMANDED




                                           3